



Exhibit 10.10.3
THIRD AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
This Third Amendment to Executive Employment Agreement is made as of the 16th
day of February, 2017, by and between SP+ Corporation, a Delaware corporation
(the “Company”) and Gerard M. Klaisle (the “Executive”).
RECITALS
A.
The Company and the Executive have previously executed a certain Executive
Employment Agreement dated as of March 17, 2005, as amended by a certain First
Amendment dated as of December 29, 2008, and as amended by a certain Second
Amendment dated as of July 28, 2011 (as so amended, the “Agreement”).



B.
The Company and the Executive have agreed to modify certain provisions and
desire to amend the Agreement as set forth below.



NOW, THEREFORE, in consideration of the Recitals, the mutual promises and
undertakings herein set forth, and the sum of Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which consideration are hereby acknowledged, the
parties hereby agree that the Agreement shall be deemed modified and amended,
effective immediately, as follows:
1.    Paragraph 1 of the Agreement is hereby amended by deleting, in the second
sentence, the semi-colon and the words of that sentence following the
semi-colon, so that Paragraph 1, as amended, now reads as follows:
1.    Employment Period. The Company shall employ the Executive, and the
Executive shall serve the Company, on the terms and conditions set forth in this
Agreement, for a period beginning on April 4, 2005 (the “Start Date”) and ending
March 31, 2007 (said period of time being the "Initial Employment Period"). The
Initial Employment Period shall automatically extend for additional terms of one
(1) year each (each a "Renewal Period," collectively the "Renewal Periods")
unless the Company or Executive shall have given notice in writing of its or his
intention not to renew this Agreement not less than ninety (90) days prior to
the expiration of the Initial Employment Period or any applicable Renewal Period
(the Initial Employment Period, as extended by one or more Renewal Periods,
being hereafter referred to as the “Employment Period”). Notwithstanding any
termination of this Agreement, all of the terms and provisions set forth in
paragraph 6 of this Agreement shall remain in full force and effect.
2.    Paragraph 6(g) of the Agreement is hereby amended, to read in its
entirety, as follows:
(g)    Salary Continuation Payments. As additional consideration for the
representation and restrictions contained in this paragraph 6, if, (i) the
termination of Executive’s employment occurs prior to the expiration of the
Employment Period for any reason other than Cause or the Executive’s Voluntary
Termination, or (ii) the Company gives a written notice of non-renewal of the
Employment Period as provided in paragraph 1 above such that the Employment
Period will terminate prior to March 31, 2019, then the Company agrees to pay
Executive amounts which, when combined with all amounts payable by the Company
pursuant to either clause (i) of paragraph 5(a) above or clauses (i) and (ii) of
paragraph 5(c) above, will total Executive's Annual Base Salary and Target
Annual Bonus as in effect immediately preceding the Date of Termination for a
period of twenty-four (24) months following the Date of Termination (the "Salary
Continuation Payments"). The Salary Continuation Payments shall be payable as
and when such amounts would be paid in accordance with paragraph 3(a) and (b)
above. In the event of (i) the Company’s termination of the Executive’s
employment for Cause, (ii) the Company gives a written notice of non-renewal of
the Employment Period as provided in paragraph 1 above such that the Employment
Period will terminate on or after March 31, 2019, or (iii) a Voluntary
Termination by the Executive, the Salary the Salary Continuation Payments shall
be the total of (x) any and all amounts due the Executive by reason of and in
accordance with the provisions of paragraph 5( d) above, plus (y) the sum of
Fifty Thousand Dollars ($50,000), payable in equal monthly installments of
$4,166.67 over a 12-month period following the Date of Termination. If the
Executive breaches this Agreement at any time during the twenty-four (24) month
period following the Date of Termination, the Company’s obligation to continue
any Salary Continuation Payments shall immediately cease, and the Executive
shall immediately return to the Company all Salary Continuation Payments paid up
to that time. The termination of Salary Continuation Payments shall not waive
any other rights at law or equity which the Company may have against Executive
by virtue of his breach of this Agreement.





--------------------------------------------------------------------------------





The Company's obligation to make Salary Continuation Payments shall also cease
with respect to periods after Executive's death.
3.    Except as expressly modified above, all of the remaining terms and
provisions of the Agreement are hereby ratified and confirmed in all respects,
and shall remain in full force and effect in accordance with their terms.
IN WITNESS WHEREOF, the Company and Executive have executed this Third Amendment
to Executive Employment Agreement as of the day and year first above written.
COMPANY:
 
EXECUTIVE:
 
 
 
 
 
 
SP+ CORPORATION, a Delaware corporation
 
 
 
 
 
 
 
 
By:
        /s/ G Marc Baumann
 
                 /s/ Gerard M. Klaisle
 
 
        G Marc Baumann
 
                     Gerard M. Klaisle


 
 
        Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






